Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/2020 has been entered.
2.	Claims 6, 9-12, 15-21 are pending.  Claims 1-5, 7-8, 13-14 have been cancelled.
3.	The following rejections are newly applied or modified.  Response to arguments follows.
4.	This action is NONFINAL.
Withdrawn Objections or Rejections
	 The 35 USC 112(b) rejection made in the previous office action is withdrawn based upon amendments to the claims.  

Newly applied Claim Rejections - 35 USC § 112/2nd paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 6, 9-12, 15-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.	
Claims 6, 9-11, 17-19 are indefinite over the term “improving nucleic acid amplification”.   The term “improving" in claim 6 is a relative term which renders the claim indefinite.  The term "improving" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular there is not indication of how or what makes a nucleic acid amplification “improved”.  As such the metes and bounds are unclear as it is not clear which nucleic acid amplifications would be considered improved and therefore it is not clear which amplification would be encompassed by the claim language.  Claim 18 appears to attempt to limit the term to “yield of said nucleic acid amplification is increased”.  However, the term “increased” is also a relative term and it would be unclear which amplifications are considered increased.  It is suggested that a correlation is amended to define “increased” and then this phrase could be amended into claim 6 in order to make clear the term “improving”.  However, this is merely a suggestion of one way to overcome the issue.  
Claims 12, 15-16, 20-21 are indefinite over the term “improving a nucleic acid engineering reaction”.  The term “improving" in claim 12 is a relative term which renders the claim indefinite.  The term "improving" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular there is not indication of how or what makes a nucleic acid engineering reaction “improved”.  As such the metes and bounds are unclear as it is not clear which nucleic acid reactions would be considered improved and therefore it is not clear which reactions would be encompassed by the claim language.  Claim 20-21  appears to attempt to limit the term to “DNA strand exchange is increased” or “yield of said nucleic acid engineering is increased”  However, the term “increased” is also a relative term and it would be unclear which exchanges or yields are considered increased.  It is suggested that a correlation is amended to define “increased” and then this phrase could 

Modified Claim Rejections - 35 USC § 112/Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 6, 9-12, 15-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The claims are drawn to a method of improving nucleic acid amplification reaction and improving a nucleic acid engineering reaction comprising contacting a single stranded DNA with a multimeric protein wherein each unit of the protein has at least 95% identity to SEQ ID No. 1 and the protein binds single stranded DNA.  While the specification specifically teaches SEQ ID No 1; it does not, however, teach a representative number of sequences of the large genus of sequences encompassed by the claim language of “at least 95%” and “and are functionally associated with improving”.  

The specification teaches SSB is an essential protein in E. coli (p. 22 lines 22).  The specification asserts that a number of mutations were used to elucidate the function of the E. coli SSB protein, but only teaches one mutation of E. Coli which was of an alteration of amino acid 55 from a histidine to a tyrosine, which destabilizes the tetrameric protein (p. 22 lines 23-30).  To determine the functionality of SsoSSB the protein was overexpressed in an E. coli strain with this mutation (p. 22 lines 28-32).  The specification does not teach how functionality will be affected by variations, mutations, and homologs encompassed by “at least 95%”.  
The specification lacks a description of a representative number of sequences of the SSB-SSO therefore the skilled artisan would not know which sequences would fall within the large genus of sequences encompassed by the recitation of claims.  Since the specification does not describe the structure, activity assays, or critical amino acids or domains with which the skilled artisan could use to determine which sequences 
The specification does not disclose any altered or mutated sequences of SsoSSB, nor does the specification or claims places a specific limit on the number of amino acid substitutions, deletions, insertions, and/or additions that may be made to SEQ ID No. 1.  The specification does not teach which amino acids can be altered to result in the functionality of the improving. 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and polymorphisms in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of nucleic acids encompassed by the broadly claimed invention that would functionally “improve”.	

Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude, "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.  , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood  ,  107 F.3d at 1572,  41 USPQ2d at 1966.  
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments made in the reply is provided below with response to arguetmsn following.  

	These arguments are fully reviewed but have not been found persuasive. 
The reply appears to be asserting that the skilled artisan would (1) known all the genus of the structure of “at least 95%” and (2) known which would be capable of binding to ssDNA based upon the relationship to A. permex and knowing which amino acids could be changed in that structure.  Although it is agreed that one could determine every possible amino acid change, the examiner disagrees that the specification provides guidance as to which of this genus would provide the functionality of improving.  The functionality in the claims is not only “contacting” but rather the claims require the function of “improving”.  The specification asserts that there is a clear enhancement of DNA strand exchanged with SsOSSB (SEQ ID NO. 1) protein (p. 23), however, the specification does not provide any written support for such functionally for any other SSB encompassed by the claims or 95%.  Although there might be 7 that have a loss of function, of the 141 other amino acids, which would show an improvement?  Merely functioning does not necessarily provide that the amplfication or engineering reaction is improved.  
Although the alignment between the elected SEQ ID NO. and closely related species, A. pernix provides details on the structure it does not provide evidence that at the time of filing it was known which parts of the structure are critical to functionality. The specification does not provide guidance as to which amino acids can be altered and retain functionality.  The reply appears to be asserting that the skilled artisan can perform assays to determine functionality of each individual structure that is encompassed; however, the specification has not provided any guidance to determine which amino acids are critical to functionality.  The specification does not teach how functionality will be affected by variations, mutations, 

Conclusion
No Claims are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
 
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634